Citation Nr: 0022586	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1998 to 
November 1998.  

This appeal arises from an April 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied service connection for pes planus.  

A review of the claims folder indicates that the veteran has 
raised a claim for service connection for a left ankle 
disability.  This issue is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's claim for service connection for pes planus 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for pes planus 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  The presumption of 
soundness attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  See Crowe v. Brown, 7 Vet.App. 238, 245 
(1994).  

Service connection for a pre-existing disability may still be 
granted if the disability is shown to have been aggravated 
during service. Applicable laws and regulations clearly state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

Throughout the current appeal in the present case, the 
veteran has asserted that he had no problems prior to his 
active military duty.  In fact, he has maintained that he 
sustained an injury in basic training which has resulted in 
his inability to stand or to walk for prolonged periods of 
time.  

The service medical records show that the March 1998 
enlistment examination revealed moderate pes planus, 
asymptomatic.  These medical reports clearly indicate that 
the veteran had pes planus at the time of his entry into 
active military duty.  Consequently, the presumption of 
soundness does not attach.  See Crowe, supra.  

According to the remainder of the service medical records 
available in the present case, a July 1998 report notes that 
the veteran had pes planus.  A bone scan in August 1998 
showed intense increased tracer uptake overlying the base of 
the left great hallux metatarsal suggestive of a stress 
fracture to this area as well as stress changes to both feet.  
A September 1998 evaluation was positive for exquisite pain 
with a bilateral inversion stress test.  An assessment of 
symptomatic pes planus and flexible flat feet was made, and 
the veteran's activities were limited, including no running, 
jumping, or marching.  He was given non-steroidal 
anti-inflammatory drugs for pain.  

A September 1998 Medical Board evaluation demonstrated pes 
planus with standing, only a minimal return of the arch with 
nonweightbearing bilaterally, tenderness to palpation about 
the anterior tibialis, diffuse tenderness about the anterior 
ankle capsule and long toe extensors, and otherwise 
ligamentous stability with no apparent soft tissue swelling.  
Symptomatic pes planus was diagnosed.  Another examination 
conducted in September 1998 was positive for rigid pes 
planus.  An impression of symptomatic pes planus was given.  
The veteran was discharged from active duty.

Received in January 1999 was a private medical record, which 
reflects a diagnosis of bilateral pes planus.

To summarize, the entrance examination showed that the pes 
planus was not symptomatic.  However, shortly after his entry 
into active duty he began experiencing problems with his feet 
and ankles diagnosed as pes planus.  The bone scan suggested 
a stress fracture.  His symptoms were such that he was 
discharged from active duty.  This evidence tends to show 
that the preservice bilateral pes planus may have undergone a 
chronic increase in severity during active duty.  
Accordingly, the claim is well grounded. 


ORDER

The claim for service connection for pes planus is well 
grounded and, to this extent lonely, the claim is granted.  


REMAND

As previously discussed the veteran's claim for service 
connection for bilateral pes planus is well grounded.  38 
U.S.C.A. § 5107.  Accordingly, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In view of the inservice and postservice findings, the Board 
is of the opinion that additional development is required.  
Accordingly, the case is Remanded for the following:

1.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his feet and 
ankles.

2.  A VA examination should be conducted 
by a podiatrist in order to determine the 
nature and severity of any disabilities 
involving the veteran's feet, to include 
pes planus and stress fractures.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  In addition to x-rays, any 
other testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
preservice pes planus underwent a chronic 
increase in severity beyond normal 
progression during active duty?  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 465 8 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

